                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                  Case No. 5:19-cv-00438-FL

__________________________________________
                                          :
ALESSANDRO MASI,                          :
                                          :
            Plaintiff,                    :
                                          :
      vs.                                 :
                                          :
MYTHICAL ENTERTAINMENT                    :
                                          :
            Defendant.                    :
                                          :
                                          :
                                          :
__________________________________________:

                  DEFENDANT MYTHICAL ENTERTAINMENT’S
                 MOTION TO DISQUALIFY RICHARD P. LIEBOWITZ


       Defendant Mythical Entertainment, by and through its undersigned attorneys, respectfully

moves to disqualify out-of-state counsel for Plaintiff, Richard P. Liebowitz, based on his

inaccurate statements to the Court in response to the Court’s show-cause Order entered on

October 29, 2019 [D.E. 15].

       In support of this motion, Defendant refers to and incorporates herein by reference its

Memorandum of Law in Support of Defendant’s Motion to Disqualify.

       WHEREFORE, for the above reasons and those set forth in the Memorandum of Law in

Support of Defendant’s Motion to Disqualify, Defendant Mythical Entertainment respectfully

requests that the Court disqualify Richard P. Liebowitz pursuant to Local Civil Rule 83.1(e).




PPAB 5289160v1
           Case 5:19-cv-00438-FL Document 22 Filed 12/18/19 Page 1 of 3
       Respectfully submitted this the 18th day of December, 2019.



                                           /s/ Christopher M. Thomas
                                           Christopher M. Thomas
                                           N.C. Bar No. 31834
                                           PARKER POE ADAMS & BERNSTEIN LLP
                                           301 Fayetteville Street, Suite 1400
                                           Raleigh, North Carolina 27601
                                           Phone: (919) 828-0564
                                           Fax: (919) 834-4564
                                           Email: christhomas@parkerpoe.com
                                           Local 83.1 Counsel for Defendant


                                           Jordan Susman, Esq.
                                           Henry Self, Esq.
                                           HARDER LLP
                                           132 S. Rodeo Drive, Fourth Floor
                                           Beverly Hills, California 90212
                                           Tel. (424) 203-1600

                                           Counsel for Defendant




                                              2
PPAB 5289160v1
           Case 5:19-cv-00438-FL Document 22 Filed 12/18/19 Page 2 of 3
                               CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing DEFENDANT’S MOTION TO
DISQUALIFY RICHARD P. LIEBOWITZ was electronically filed on this day with the Clerk
of Court using the CM/ECF system which will automatically send notice of the same addressed
to the following:


       Albert P. Allan
       Allan Law Firm PLLC
       409 East Boulevard
       Charlotte, NC 28203
       alallan@allaniplitigation.com

       Richard P. Liebowitz
       Libowitz Law Firm PLLC
       11 Sunrise Plaza, Suite 305
       Valley Stream, NY 11580
       rl@Liebowitzlawfrim.com
       Counsel for Plaintiff

       This the 18th day of December, 2019.



                                          /s/ Christopher M. Thomas
                                          Christopher M. Thomas
                                          N.C. Bar No. 31834
                                          PARKER POE ADAMS & BERNSTEIN LLP
                                          301 Fayetteville Street, Suite 1400
                                          Raleigh, North Carolina 27601
                                          Phone: (919) 828-0564
                                          Fax: (919) 834-4564
                                          Email: christhomas@parkerpoe.com
                                          Local 83.1 Counsel for Defendant




                                              3
PPAB 5289160v1
           Case 5:19-cv-00438-FL Document 22 Filed 12/18/19 Page 3 of 3
